Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
ELECTION/RESTRICTIONS
Applicant’s election without traverse of Group I in the reply filed on November 3, 2021 is acknowledged.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statements filed on July 6, 2018 and January 12, 2021 comply with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore have been placed in the application file. The information referred to therein has been considered as to the merits.
SPECIFICATION
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following titles are suggested: “Notifying a Chat Group about a Resource Reservation” 
CLAIM OBJECTIONS
The Office objects to the claims for having the following informalities: in at least claim 1 (and possibly others), the phrase “particular identification information for reservation” is missing an article of speech (i.e., particular identification information for a/the reservation). 
Appropriate correction is required.
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–4, 6, 7, 19, and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0011205 A1 (“Paulsami”).
Claim 1
Paulsami discloses:
An information processing apparatus communicable with a reservation management apparatus managing a reservation of a resource and communicable with an information providing apparatus via a network, 
As shown in FIG. 1, Paulsami discloses a calendar server 130 (the information processing apparatus) that is communicable with a conference server 150 (the reservation management apparatus) and a notification server 170 (the information providing apparatus) via a network 120. Paulsami ¶¶ 26 and 28.
To be clear, the conference server 150 “manages a reservation of a resource” within the meaning of claim 1 because the conference server 150 reserves resources needed to conduct a meeting, such as network ports, bandwidth, and processing resources. See Paulsami ¶¶ 4 and 43.
the information processing apparatus comprising: a memory 
Calendar server 130 includes a data store 180A to facilitate storage and retrieval of a collection of data by applications executing in calendar server 130. Paulsami ¶ 29.

Specifically, the data store 180A stores calendar data 610, Paulsami ¶ 100, which, among other things, stores information identifying the users who are expected to take part in a meeting (column 726) and a unique identifier for that meeting. Paulsami ¶ 104. 
the notification destination information being information used for transmitting notification information from the information providing apparatus to one or more target persons belonging to a same group;
The information in column 726 is used for transmitting notification information from the calendar server 130 to the group of people who are listed in column 726 for a given meeting. See Paulsami ¶ 90.
and circuitry configured to: 
Calendar server 130 is a physical machine that executes software which causes the calendar server 130 to perform the operations discussed below. See Paulsami ¶¶ 33, 36, and 80.
obtain reservation information from the reservation management apparatus;
Calendar server 130 is configured to obtain, from conference server 150, “a scheduling request containing [a] scheduling option received from [a] participant” of a subsequent (or follow-up) meeting. Paulsami ¶ 89. 
obtain, from the obtained reservation information, particular identification information for reservation identifying a user who requested a reservation of a resource indicated by the obtained reservation information;
Calendar server 180A obtains, by searching its data store 180A, “the users who have events scheduled for the subsequent meeting in their respective calendars.” Paulsami ¶ 90.

As shown in FIG. 7A, “the calendar information may specify the possible participants for each meeting scheduled for each user, and accordingly calendar server 130 may determine the recipients by inspecting the calendar information of the identified participant.” Paulsami ¶ 90. That is, as shown in FIG. 7A, the calendar server 130 identifies, based on user U1’s calendar data 700, the group of users in column 726 (U5) associated with the meeting in row 742. 
and request the information providing apparatus to send the notification information relating to the obtained reservation information to a group associated with the identified notification destination information.
“Calendar server 130 then informs the determined recipients of the scheduling option received from the participant, for example, by sending notifications to the recipients regarding the scheduling option.” Paulsami ¶ 91. Importantly, calendar server 130 does not contact the users directly, but instead, sends a request 545 to notification server 170, asking the notification server 170 to contact the users. Paulsami FIG. 5; see also Paulsami ¶¶ 33 and 44.
Claim 2
Paulsami discloses the information processing apparatus of claim 1, 
wherein the notification destination information stored in the memory is managed by the information providing apparatus and identifies the group to which the one or more target persons belong.
“Notification server 170 executes applications (such as email server, chat server, messaging server, etc.) designed to receive notifications from source systems (such as user systems 110A–110N, calendar server 130, conference server 150, etc.) and to deliver/distribute the received notifications to the appropriate destination 
Claim 3
Paulsami discloses the information processing apparatus of claim 1, 
wherein the information providing apparatus receives the notification information and performs a process of sharing the notification information within the group in a chat system, 
“Notification server 170 executes applications (such as email server, chat server, messaging server, etc.) designed to receive notifications from source systems (such as user systems 110A–110N, calendar server 130, conference server 150, etc.) and to deliver/distribute the received notifications to the appropriate destination systems (based on a destination address specified in the notifications). The notifications may be . . . chat messages.” Paulsami ¶ 33.
and the circuitry is further configured to cause the information providing apparatus to enter the notification information on behalf of the information processing apparatus, and send the notification information to the one or more target persons belonging to the group.
“Calendar server 130 then informs the determined recipients of the scheduling option received from the participant, for example, by sending notifications to the recipients regarding the scheduling option.” Paulsami ¶ 91. Importantly, calendar server 130 does not contact the users directly, but instead, sends a request 545 to notification server 170, asking the notification server 170 to contact the users. Paulsami FIG. 5; see also Paulsami ¶¶ 33 and 44.
Claim 4
Paulsami discloses the information processing apparatus of claim 1, 
wherein the circuitry is further configured to obtain a response to the notification information relating to the reservation of the resource 
see also Paulsami ¶ 36 (“a user may perform various tasks [with calendar server 130] such as adding new events associated with desired dates/times in his/her calendar, editing/removing events existing in the calendar.”).
from one or more terminal apparatuses, each being operated by one of the one or more target persons, 
Scheduling options are received from the participants operating their respective user systems 110A–M. See Paulsami ¶ 88.
and the circuitry is further configured to request the reservation management apparatus to cancel the reservation of the resource according to a content of the obtained response.
“[C]onference server 150 receives a scheduling option for the subsequent meeting from the participant as a response.” Paulsami ¶ 75. Consequently, the conference server 150 may update its record of the meeting in table 800 (FIG. 8A) as “cancelled” in the meeting status column 825. See Paulsami ¶ 113. 
Claim 6
Paulsami discloses the information processing apparatus of claim 4, 
wherein the notification information about the reservation of the resource notified by the circuitry to the one or more terminal apparatuses via the information providing apparatus includes a first graphical component that accepts an instruction for confirming the reservation of the resource and a second graphical component that accepts an instruction for cancelling the reservation of the resource, 
“The notifications may include the details of the meeting such as the proposed start and end times, the agenda for the new meeting, and the authentication information for the meeting. In addition, the notifications may include links by which the recipient user can accept or reject the proposed new meeting.” Paulsami ¶ 44.

“[C]onference server 150 receives a scheduling option for the subsequent meeting from the participant as a response.” Paulsami ¶ 75.
Claim 7
Paulsami discloses the information processing apparatus of claim 4, 
wherein the association information further associates identification information of the one or more target persons with the notification destination information, 
“Each of tables 700 and 750 represents a calendar in calendar data 610 stored associated with a corresponding user (U1 and U2).” Paulsami ¶ 102. Note that this association is in addition to the association between columns 724 and 726 mentioned in the rejection of claim 1, above. In other words, the Examiner understands that the association information of claim 7 requires three elements to be associated with each other (“identification information of one or more target persons,” “notification destination information,” and “identification information for reservation”), and likewise finds that Paulsami discloses the same three elements in association with each other. To be clear, the mapping may be summarized as follows:
Claim 7
Paulsami
identification information of the one or more target persons
The information in calendar data 610 that associates a whole table with a corresponding user (not illustrated in the figure, but disclosed in the first sentence of paragraph 102) 
identification information for reservation (inherited from claim 1)
Meeting ID column 724
notification destination information
Expected Participants column 726

and the circuitry is further configured to identify, in the association information, the notification destination information associated with the identification information 
As shown in FIG. 7A, “the calendar information may specify the possible participants for each meeting scheduled for each user, and accordingly calendar server 130 may determine the recipients by inspecting the calendar information of the identified participant.” Paulsami ¶ 90. That is, as shown in FIG. 7A, the calendar server 130 identifies, based on user U1’s calendar data 700, the group of users in column 726 (U5) associated with the meeting in row 742. 
and the circuitry is further configured to request the information providing apparatus to notify the content of the response based on the identified notification destination information.
“Calendar server 130 then informs the determined recipients of the scheduling option received from the participant, for example, by sending notifications to the recipients regarding the scheduling option.” Paulsami ¶ 91. Importantly, calendar server 130 does not contact the users directly, but instead, sends a request 545 to notification server 170, asking the notification server 170 to contact the users. Paulsami FIG. 5; see also Paulsami ¶¶ 33 and 44.
Claim 19
Paulsami discloses:
A resource reservation system, comprising: 
“FIG. 1 is a block diagram illustrating an example environment (computing system) in which several aspects of the present invention can be implemented. ” Paulsami ¶ 26.
a terminal apparatus; 
“The block diagram is shown containing user systems 110A–110N.” Paulsami ¶ 26. 
and an information processing apparatus communicable with the terminal apparatus, 

and including a memory 
Calendar server 130 includes a data store 180A to facilitate storage and retrieval of a collection of data by applications executing in calendar server 130. Paulsami ¶ 29.
to store association information associating notification destination information and identification information for reservation with each other, 
Specifically, the data store 180A stores calendar data 610, Paulsami ¶ 100, which, among other things, stores information identifying the users who are expected to take part in a meeting (column 726) and a unique identifier for that meeting. Paulsami ¶ 104. 
the notification destination information being information used for transmitting notification information to one or more target persons belonging to a same group, and the identification information for reservation identifying an entity that reserves a resource, 
Specifically, the data store 180A stores calendar data 610, Paulsami ¶ 100, which, among other things, stores information identifying the users who are expected to take part in a meeting (column 726) and a unique identifier for that meeting. Paulsami ¶ 104. The information in column 726 is used for transmitting notification information from the calendar server 130 to the group of people who are listed in column 726 for a given meeting. See Paulsami ¶ 90.
wherein the terminal apparatus includes first circuitry to 
“Each of user systems 110A–110N represents a system such as a personal computer, workstation, mobile device (e.g., cell phone), etc., used by users to generate user requests to business applications executing in server systems such as calendar server 130, conference server 150 or notification server 170.” Paulsami ¶ 31.

At step 520, conference server 150 sends a request for a follow-up meeting to the user system 110A “in the form of a checkbox included in the user interface shown to user U1 for confirmation of the exit. In response to user U1 selecting/clicking the checkbox, a ‘New Event’ user interface for providing a scheduling option (such as the date/time, description, etc.) for the follow-up meeting is displayed to the user (U1).” Paulsami ¶ 87.
and the information processing apparatus further includes second circuitry configured to: 
Much like the user devices, calendar server 130 is a physical machine that executes software which causes the calendar server 130 to perform the operations discussed below. See Paulsami ¶¶ 33, 36, and 80.
identify, from the association information in the memory, using the particular identification information for reservation, particular notification destination information used for transmitting notification information relating to the reservation of the resource;
As shown in FIG. 7A, “the calendar information may specify the possible participants for each meeting scheduled for each user, and accordingly calendar server 130 may determine the recipients by inspecting the calendar information of the identified participant.” Paulsami ¶ 90. That is, as shown in FIG. 7A, the calendar server 130 identifies, based on user U1’s calendar data 700, the group of users in column 726 (U5) associated with the meeting in row 742. 
and request to send the notification information relating to the reservation of the resource to a group associated with the identified notification destination information.
“Calendar server 130 then informs the determined recipients of the scheduling option received from the participant, for example, by sending notifications to the recipients regarding the scheduling option.” Paulsami ¶ 91. Importantly, calendar see also Paulsami ¶¶ 33 and 44.
Claim 20
Claim 20 is directed to the same method performed by the apparatus of claim 1, and is therefore rejected according to the same findings and rationale as provided above in the rejection thereof. 
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
5 is rejected under 35 U.S.C. § 103 as being unpatentable over Paulsami as applied to claim 4 above, and further in view of U.S. Patent Application Publication No. 2018/0082264 A1 (“Szeto”).
Claim 5
Paulsami teaches the information processing apparatus of claim 4, but does not explicitly disclose what happens when the circuitry receives no response from the one or more terminal apparatuses within a specific time from when the circuitry requests the information providing apparatus for transmission of the notification information
Szeto, however, teaches an apparatus with circuitry that invites users to use a resource,
wherein when the circuitry receives no response from the one or more terminal apparatuses within a specific time from when the circuitry requests the information providing apparatus for transmission of the notification information, the circuitry is further configured to request the reservation management apparatus to cancel the reservation of the resource.
“At block 402, a resource (e.g., conference room) that has been reserved for a meeting is identified. As mentioned, such resources can be evaluated to determine whether the resource is actually being used for the scheduled meeting,” by sending “one or more confirmation prompts to the meeting organizer and/or invitees at block 410, and, “if no confirmation is received, then the resource is released, as indicated by block 412. The resource can be released through a calendaring system through which the resource was reserved. Once released, the resource is made available for reservation by other users.” Szeto ¶ 39. With respect to the claimed “specific time,” Szeto further teaches that “[t]his determination can be made, for example, at the time the meeting is scheduled to begin or after a certain amount of time has elapsed after the meeting start time.” Szeto ¶ 39.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Paulsami’s meeting software by cancelling a reservation for a meeting when none of the invitees to the meeting 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176